                 Case 20-10475-BLS   Doc 559-1   Filed 06/01/20   Page 1 of 5




                                        Exhibit A

                        Supplemental Assumed Contract Cure Amounts




US_144588079v5
                 Case 20-10475-BLS   Doc 559-1    Filed 06/01/20   Page 2 of 5




          Counterparty                  Contract/Lease Title or           Cure Amount
                                              Description
 Robert Davies Volk as           Ground Lease between Robert          $76,948.71
 Trustee for the Robert Davies   Davies Volk as Trustee for The
 Volk Living Trust U/T/D         Robert Davies Volk Living Trust
 August 7,                       U/T/D, successor in interest to
 1997                            Vaquero MG Presidio Partners II,
                                 L.P., and Wadsworth Old Chicago,
                                 Inc., dated as of June 17, 2015, as
                                 amended by that Short Form Lease,
                                 dated as of June 17, 2015, First
                                 Amendment to Ground Lease, dated
                                 as of September 24, 2015, Letter,
                                 dated as of March 16, 2016,
                                 Agreement Regarding Dates, dated
                                 as of March 17, 2016, Letter, dated
                                 as of May 6, 2016, Letter, dated as
                                 of December 5, 2016, Letter, dated
                                 as of January 9, 2020, and Second
                                 Amendment to Ground Lease, dated
                                 as of May 14, 2020 (Store #0080,
                                 8933 North Freeway, Fort Worth,
                                 Texas).
 IRC Stone Creek, L.L.C          Ground Lease between Inland Stone $0
                                 Creek, L.L.C., successor in interest
                                 to Stone Creek Development
                                 Company of Ohio, LLC, and
                                 Logan’s 488Roadhouse, Inc., dated
                                 as of October 30, 2007, as amended
                                 by that Subordination, Non-
                                 Disturbance and Attornment
                                 Agreement, dated as of December
                                 7, 2007, Letter, dated as of January
                                 11, 2008, Memorandum of Lease,
                                 dated as of May 8, 2008, Certificate
                                 of Commencement, dated as of
                                 December 10, 2008, Subordination,
                                 Non-Disturbance and Attornment
                                 Agreement, dated as a date in 2011,
                                 and Assignment of Leases and
                                 Guaranties, dated as of February 12,
                                 2012 (Store #473, 3720 Stone
                                 Creek Boulevard, Cincinnati, Ohio).
 Colorado Plaza on Union         Multi-Tenant Retail Lease between $23,220.75
 LLC                             Colorado Plaza on Union LLC,
                                 successor in interest to Plaza on




US_144588079v5
                 Case 20-10475-BLS   Doc 559-1    Filed 06/01/20    Page 3 of 5




                                Union LLC, and Wadsworth Old
                                Chicago, Inc., dated as of February
                                21, 2006, as amended by that Letter,
                                dated as of April 17, 2006, Letter,
                                dated as of June 28, 2006, First
                                Amendment to Lease of Space,
                                dated as of January 26, 2007, Letter,
                                dated as of March 15, 2007, Second
                                Amendment to Lease of Space,
                                dated as of September 1, 2015
                                (Store #0066, 145 Union
                                Boulevard., Unit 101, Lakewood,
                                Colorado).
 NTS Bluegrass                  Ground Lease between NTS              $4,166.79
 Commonwealth Park              Bluegrass Commonwealth Park and
                                Logan’s Restaurant, Inc., dated as
                                of May 15, 2010, as amended by
                                that First Amendment to Ground
                                Lease, dated as of August 10, 2010,
                                Certificate of Commencement,
                                dated as of February 22, 2011, and
                                Second Amendment to Ground
                                Lease, dated as of May 14, 2020
                                (Store #505, 1540 Alliant Avenue,
                                Louisville, Kentucky).
 Evin-Greeley, LLC              Restaurant Lease Agreement            $40,871.88
                                between Evin-Greeley, LLC and
                                Old Chicago of Colorado, Inc.,
                                dated as of May 11, 1999, as
                                amended by that First Amendment
                                to Restaurant Lease Agreement,
                                dated as of May 1, 2010, Second
                                Amendment to Restaurant Lease
                                Agreement, dated May 14, 2020
                                (Store #0010, 2349 West 29th
                                Street, Greeley, Colorado).
 Evin-Grand Junction, LLC       Restaurant Lease Agreement            $26,012.32
                                between Evin-Grand Junction, LLC
                                and Wadsworth Old Chicago, Inc.,
                                dated as of May 11, 1999, as
                                amended by that Landlord Consent
                                Agreement, dated as of August 3,,
                                1999, Leasehold Mortgage,
                                Assignment of Rent and Leases and
                                Security Agreement, dated as of
                                August 13, 1999, First Amendment




US_144588079v5
                 Case 20-10475-BLS   Doc 559-1    Filed 06/01/20   Page 4 of 5




                                to Restaurant Lease Agreement,
                                dated as of May 1, 2010, and
                                Second Amendment to Restaurant
                                Lease Agreement, dated as of May
                                14, 2020 (Store #0027 120 North
                                Avenue, Grand Junction, Colorado).
 Evin-Broomfield, LLC           53. Restaurant Lease Agreement       $69,966.56
                                between Evin-Broomfield, LLC and
                                Old Chicago of Colorado, Inc.,
                                dated as of September 15, 2000, as
                                amended by that First Amendment,
                                dated as of March 5, 2015 Letter,
                                dated as of July 22, 2017, and
                                Second Amendment to Restaurant
                                Lease Agreement, dated as of May
                                14, 2020 (Store #0052, 1280 East
                                First Avenue, Broomfield,
                                Colorado).
 Hjortling Family Trust         Lease between Flemming Hjorting      $0
                                and May Hjorting, Trustees of the
                                Hjorting Family Trust dated
                                December 25, 1997, successors in
                                interest to EDA Laredo Limited
                                Partnership, and Logan’s
                                Restaurant, Inc., dated as of
                                December 29, 1999, as amended by
                                that Letter, dated September 1,
                                2000, Memorandum of Lease, dated
                                as of April 29, 2002, Subordination,
                                Non-Disturbance and Attornment
                                Agreement, dated as of April 29,
                                2002, Letter, dated as of November
                                2004, Tenant Direction Letter,
                                dated as of March 9, 2015, First
                                Amendment to Lease, dated as of
                                March 6, 2018, Assignment and
                                Assumption of Ground Lease, dated
                                as of March 6, 2018, Assignment of
                                Lessor’s Interest in Lease, dated as
                                of March 27, 2018, Letter, dated as
                                of March 27, 2019 (Store #367,
                                5300 San Dario Ave., Laredo,
                                Texas).
 Retail Partners 153, LLC       Ground Lease between Retail          $3,208.31
                                Partners 153, LLC, successor in
                                interest to Northgate Mall L.L.C.,




US_144588079v5
                 Case 20-10475-BLS    Doc 559-1       Filed 06/01/20         Page 5 of 5




                                 and Logan’s Roadhouse, Inc., dated
                                 as of February 26, 2002; as
                                 amended and affected by that
                                 Letter dated September 30, 2011;
                                 Letter dated August 12, 2016; First
                                 Amendment dated October
                                 26,2016; Second Amendment dated
                                 May 11, 2020 (Store #388, 504A
                                 Northgate Mall, Chattanooga, TN,
                                 37415).
 Broad Street Land Company,      Lease between Broad Street Land             $37,932.53
 L.L.C.                          Company, L.L.C., successor in interest
                                 to TBB Properties, Inc., and Big River
                                 Breweries, Inc., successor in interest to
                                 Trolley Barn Brewery, Inc., dated as of
                                 June 1, 1993, as amended by that Lease
                                 Assignment and Amendment
                                 Agreement, dated as of May 24, 1996,
                                 Second Amendment to Lease, dated as
                                 of July 1, 1996, Third Amendment to
                                 Lease, dated as of October 15, 1997,
                                 Second Amendment to Lease, dated as
                                 of       , 2001; Fourth Amendment to
                                 Lease, dated as of May 24, 2006,
                                 Assignment of Lease, dated as of
                                 October 27, 2004, Letter, dated as of
                                 March 1, 2011, Letter, dated as of
                                 February 22, 2016, Fifth Amendment
                                 to Lease, dated as of May 18, 2020
                                 (Store #4201).
 Brixmor Operating Partnership   Arapahoe Crossing Easement                  $0
 LP                              Agreement




US_144588079v5
